Opinion by
White, P. J.
*217June 25, 1890.
§ 153. Appeal; will not be entertained unless the record shoius a final judgment in the trial court. Appellant brought this suit by sequestration to recover certain personal property or baggage alleged to have been unlawfully and maliciously seized and withheld from him by appellee, and praying for actual and exemplary damages. Among other defenses appellee pleaded specially that she was an hotel-keeper; that appellant and family became guests of her hotel; and that he owed her as a balance due for board, $91.40, for which she had a boardinghouse or hotel-keeper’s lien upon his personal property or baggage; and she prayed a foreclosure of her said lien. Appellant himself insists that no final judgment was rendered at the trial in the court below, and the record supports this position. Under such state of case we do not feel called upon to discuss the several errors complained of. There being no final judgment, this court will hot entertain an appeal in the case. [Fitzgerald v. Evans, 53 Tex. 461; 1 Civil Cas. Ct. App., § 310; Mayfield v. State, 40 Tex. 290.]
Appeal dismissed.